

116 HR 7874 IH: Construction Jobs During Coronavirus Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7874IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo temporarily provide a zero rate of Federal income tax on income properly attributable to the trade or business of home construction.1.Short titleThis Act may be cited as the Construction Jobs During Coronavirus Act. 2.Zero rate of Federal income tax on income properly attributable to the trade or business of home construction(a)In generalIn the case of any specified taxable year of a taxpayer engaged in the trade or business of home construction, the rate of tax imposed under section 1 or 15 of the Internal Revenue Code of 1986 on so much of the taxpayer’s taxable income as is properly allocable to such trade or business shall be zero percent.(b)Trade or business of home constructionFor purposes of this section, the term trade or business of home construction means the trade or business of constructing dwelling units in the United States. Such term shall include the construction of components of such dwelling units only if such construction is performed at the location of the final assembly of such dwelling unit. Such term shall not include any trade or business if such trade or business consists of services rendered as an employee.(c)Specified taxable yearFor purposes of this section, the term specified taxable year means any taxable year beginning during the period beginning on January 1, 2020, and ending on the date on which the nationwide public health emergency declared under section 319 of the Public Health Service Act as a result of COVID-19 ends.(d)RegulationsThe Secretary of the Treasury (or the Secretary’s designee) shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section, including regulations or other guidance providing for the proper application of sections 1 and 15 of the Internal Revenue Code of 1986 to taxable income to which subsection (a) of this section does not apply.